Exhibit 10.3

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

This FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT (this “Amendment”)
is entered into as of August 30, 2013, among WILLBROS UNITED STATES HOLDINGS,
INC., a Delaware corporation (“Holdings”), BEMIS, LLC, a Vermont limited
liability company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a Texas limited
partnership (“Chapman Construction”), CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.,
a Texas corporation (“Chapman Management”), CONSTRUCTION & TURNAROUND SERVICES,
L.L.C., an Oklahoma limited liability company (“Construction & Turnaround”),
HALPIN LINE CONSTRUCTION LLC, a New York limited liability company (“Halpin”),
HAWKEYE, LLC, a New York limited liability company (“Hawkeye”), LINEAL
INDUSTRIES, INC., a Pennsylvania corporation (“Lineal”), PREMIER UTILITY
SERVICES, LLC, a New York limited liability company (“Premier Utility”), PREMIER
WEST COAST SERVICES, INC., an Oklahoma corporation (“Premier West Coast”),
TRAFFORD CORPORATION, a Pennsylvania corporation (“Trafford”), UTILX
CORPORATION, a Delaware corporation (“Utilx”), WILLBROS CONSTRUCTION (U.S.),
LLC, a Delaware limited liability company (“Willbros Construction (U.S.)”),
WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware corporation (“Willbros
Construction California”), WILLBROS DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma
corporation (“Willbros Downstream Oklahoma”), WILLBROS DOWNSTREAM, LLC, an
Oklahoma limited liability company (“Willbros Downstream”), WILLBROS ENGINEERING
CALIFORNIA (U.S.), INC., a Delaware corporation (“Willbros Engineering
California”), WILLBROS ENGINEERS (U.S.), LLC, a Delaware limited liability
company (“Willbros Engineers (U.S.)”), WILLBROS ENGINEERS, LLC, a Louisiana
limited liability company (“Willbros Engineers Louisiana”), WILLBROS GOVERNMENT
SERVICES (U.S.), LLC, a Delaware limited liability company (“Willbros Government
Services”), WILLBROS MANAGEMENT SERVICES, LLC, a Delaware limited liability
company (“Willbros Management Services”), WILLBROS PROJECT SERVICES (U.S.), LLC,
a Delaware limited liability company (“Willbros Project Services”), WILLBROS T&D
SERVICES, LLC, a Delaware limited liability company (“Willbros T&D Services” and
together with Holdings, Bemis, Chapman Construction, Chapman Management,
Construction & Turnaround, Halpin, Hawkeye, Lineal, Premier Utility, Premier
West Coast, Trafford, Utilx, Willbros Construction (U.S.), Willbros Construction
California, Willbros Downstream Oklahoma, Willbros Downstream, Willbros
Engineering California, Willbros Engineers (U.S.), Willbros Engineers Louisiana,
Willbros Government Services, Willbros Management Services and Willbros Project
Services, the “U.S. Borrowers”), WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a
limited partnership organized under the laws of Alberta, Canada (“Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers” and each, a
“Borrower”), WILLBROS GROUP, INC., a Delaware corporation (the “Parent”), and
the other Persons party to this Amendment as Guarantors, the financial
institutions party to this Amendment as lenders (collectively, “Lenders”), and
BANK OF AMERICA, N.A., a national banking association, in its capacity as
collateral agent and administrative agent for itself and the other Secured
Parties (the “Agent”).

 

1



--------------------------------------------------------------------------------

RECITALS:

A. Borrowers, Guarantors, Agent, Bank of America, N.A., as a U.S. Lender
(“BOA”), Bank of America, N.A. (acting through its Canada branch), as a Canadian
Lender (“BOA (Canada)”), and Capital One Leverage Finance Corp., as a U.S.
Lender (together with BOA and BOA (Canada), the “Existing Lenders”), are parties
to that certain Loan, Security and Guaranty Agreement dated as of August 7, 2013
(the “Loan Agreement”), pursuant to which the Existing Lenders agreed to make
Loans and provide certain other credit accommodations to the Borrowers. Unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Loan Agreement.

B. BOA desires to assign, and Wells Fargo Bank, National Association and
SunTrust Bank (together, the “U.S. Additional Lenders”) each desires to assume,
a portion of BOA’s U.S. Revolver Commitment under the Loan Agreement.

C. BOA (Canada) desires to assign, and Wells Fargo Capital Finance Corporation
Canada and SunTrust Bank (together, the “Canadian Additional Lenders” and
collectively with the U.S. Additional Lenders, the “Additional Lenders”) each
desires to assume, a portion of BOA (Canada)’s Canadian Revolver Commitment
under the Loan Agreement.

D. Agent and Borrower Agent have each approved the assignments to the Additional
Lenders as required by the definition of “Eligible Assignee” as set forth in
Section 1.1 of the Loan Agreement.

E In connection with such assignments and assumptions, the Additional Lenders
have requested, and the Obligors and the Existing Lenders have agreed to,
certain amendments to the Loan Agreement as more fully set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Guarantors, Agent and
Lenders hereby agree as follows:

Section 1. Assignments to Additional Lenders.

1.1 Assignment and Assumption. Effective as of the First Amendment Effective
Date (defined below), (a) BOA hereby assigns to each U.S. Additional Lender, and
each U.S. Additional Lender hereby purchases and assumes from BOA, such
percentage of BOA’s rights and obligations under the Loan Agreement as a U.S.
Lender (including, without limitation, such percentage interest in the U.S.
Revolving Loans owing to BOA and BOA’s participation with respect to any U.S. LC
Obligations, in each case as of the date hereof (prior to the effectiveness of
this Amendment)) that would result in BOA and the U.S. Additional Lenders having
the respective U.S. Revolver Commitments set forth on Schedule 1.1(b) attached
hereto and (b) BOA (Canada) hereby assigns to each Canadian Additional Lender,
and each Canadian Additional Lender hereby purchases and assumes from BOA
(Canada), such percentage of BOA (Canada)’s rights and obligations under the
Loan Agreement as a Canadian Lender (including, without limitation, such
percentage interest in the Canadian Revolving Loans owing to BOA (Canada) and
BOA (Canada)’s participation with respect to any Canadian LC Obligations, in
each case as of the date hereof (prior to the effectiveness of this Amendment))
that would result in BOA (Canada) and the Canadian Additional Lenders having the
respective Canadian Revolver

 

2



--------------------------------------------------------------------------------

Commitments set forth on Schedule 1.1(a) attached hereto (the foregoing items
being, collectively, the “Assigned Interest”), in each case together with an
interest in the Loan Documents corresponding to the Assigned Interest. From and
after the First Amendment Effective Date, each Additional Lender hereby
expressly assumes, and undertakes to perform, all of BOA’s and BOA (Canada)’s,
as applicable, obligations in respect of the Assigned Interest acquired by such
Additional Lender, and all principal, interest, fees and other amounts which
would otherwise be payable to or for BOA’s and BOA (Canada)’s, as applicable,
account in respect of the Assigned Interest acquired by such Additional Lender
shall be payable to or for such Additional Lender’s account, to the extent such
amounts accrue on or after the First Amendment Effective Date. For the avoidance
of doubt, the assignment and assumption provided herein applies only to BOA’s
rights and obligations under the Loan Documents as a U.S. Lender and not in its
capacity as Agent.

1.2 Representations and Warranties by BOA and BOA (Canada); Disclaimer. BOA
(a) represents that as of the First Amendment Effective Date, prior to giving
effect to the assignments in Section 1.1, its U.S. Revolver Commitment is
$90,000,000 and the outstanding balance of its U.S. Revolver Loans and
participations in U.S. LC Obligations is $69,299,450.13; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that BOA is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. BOA (Canada) (a) represents that as of the First Amendment Effective
Date, prior to giving effect to the assignments in Section 1.1 its Canadian
Revolver Commitment is $25,000,000 and the outstanding balance of its Canadian
Revolver Loans and participations in Canadian LC Obligations is $15,312,267.40;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that BOA
(Canada) is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents.

1.3 Representations and Warranties by Additional Lenders. Each Additional Lender
(a) represents and warrants that it is legally authorized to enter into this
Amendment and to purchase and assume the Assigned Interest acquired by it;
(b) confirms that it has received copies of the Loan Agreement and such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and to assume the
Assigned Interest acquired by it; (c) agrees that it shall, independently and
without reliance upon BOA or BOA (Canada) and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(d) confirms that it is an Eligible Assignee; (e) appoints and

 

3



--------------------------------------------------------------------------------

authorizes Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Agreement as are delegated to Agent by the terms thereof,
together with such powers as are incidental thereto; (f) agrees that it will
observe and perform all obligations that are required to be performed by it as a
“Lender” and a “U.S. Lender” or “Canadian Lender” (as applicable) under the Loan
Documents; and (g) represents and warrants that the assignment evidenced hereby
will not result in a non-exempt “prohibited transaction” under Section 406 of
ERISA.

1.4 Addresses for Notices. The address of each Additional Lender to which
notices and information are to be sent under the terms of the Loan Agreement is
set forth on the signature pages to this Amendment.

1.5 Lender Reallocation. After giving effect to this Amendment and any Loans
made on the First Amendment Effective Date, (a) the Commitment of each Lender
will be as set forth on Schedules 1.1(a) and 1.1(b) attached hereto, (b) each
Lender who holds Loans in an aggregate amount less than its Pro Rata share
(after giving effect to this Amendment) of all Loans shall advance new Loans
that shall be disbursed to the Agent and used to repay Loans outstanding to each
Lender who holds Loans in an aggregate amount greater than its Pro Rata share of
all Loans, (c) each Lender’s participation in each Letter of Credit, if any,
shall be automatically adjusted to equal its Pro Rata share (after giving effect
to this Amendment) and (d) such other adjustments shall be made as the Agent
shall specify to effectuate the intent and purposes of the assignments
contemplated by this Section 1. The transactions described in the foregoing
sentence or any other transaction effected in connection with this Section 1
shall not be subject to Section 3.9 of the Loan Agreement.

1.6 Reaffirmation of Obligations to Lenders. Each Obligor hereby acknowledges,
agrees and confirms that, by its execution of this Amendment, it accepts each
Additional Lender as a Lender for all purposes of the Loan Agreement (as amended
hereby) and reaffirms its Obligations to the Lenders (including the Additional
Lenders) under the Loan Agreement (as amended hereby) and the other Loan
Documents.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Loan Agreement shall be amended
effective as of the First Amendment Effective Date in the manner provided in
this Section 2.

2.1 Amendment to the Definition of Availability Block. The definition of
“Availability Block” set forth in Section 1.1 of the Loan Agreement shall be
restated in its entirety to read as follows:

Availability Block: zero Dollars.

2.2 Amendment to the Definitions of Canadian Borrowing Base and U.S. Borrowing
Base. The definitions of “Canadian Borrowing Base” and “U.S. Borrowing Base” set
forth in Section 1.1 of the Loan Agreement each shall be amended to add the
following sentence to the end thereof:

Notwithstanding the foregoing, the aggregate amount of the Canadian Borrowing
Base and the U.S. Borrowing Base that is attributable to Eligible Accounts and
Eligible Unbilled Accounts constituting progress billings, milestone billings,
retainage and billings under other performance-based benchmarks shall not exceed
$35,000,000 at any time.

 

4



--------------------------------------------------------------------------------

2.3 Amendments to the Definition of Canadian Eligible Accounts. The definition
of “Canadian Eligible Accounts” set forth in Section 1.1 of the Loan Agreement
shall be amended to restate clauses (c) and (q) thereof in their entirety to
read as follows:

(c) when aggregated with other Accounts owing by the Account Debtor and its
Affiliates, it exceeds 20% of the aggregate Eligible Accounts (or such higher
percentage as Required Lenders may establish for such Account Debtor from time
to time) but ineligibility shall be limited to the extent of such excess;

(q) unless otherwise agreed to by Supermajority Lenders, it arises under a
contract for performance of services for which the anticipated completion date
is more than 90 days from the commencement date; provided that any Account
arising from performance of services under such contract within the 90-day
period preceding the anticipated completion date therefor may be eligible if
such Account otherwise constitutes a Canadian Eligible Account; or

2.4 Additional Definition of Supermajority Lenders. The following definition
shall be added to Section 1.1 of the Loan Agreement in alphabetical order:

Supermajority Lenders: at any time of determination hereof, two or more Lenders
holding more than 66.6% of (a) the aggregate outstanding Commitments; or
(b) following termination of the Commitments, the aggregate outstanding Loans
and LC Obligations or, if all Loans and LC Obligations have been satisfied by
Full Payment thereof, the aggregate remaining Obligations; provided, that
Commitments, Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation, but any related
Fronting Exposure shall be deemed held as a Loan or LC Obligation by the Lender
that funded the applicable Loan or issued the applicable Letter of Credit;
provided, further that for purposes of determining the number of Lenders
hereunder, a Lender and its Affiliates that are also Lenders shall be treated as
one Person.

2.5 Amendments to the Definition of U.S. Eligible Accounts. The definition of
“U.S. Eligible Accounts” set forth in Section 1.1 of the Loan Agreement shall be
amended to restate clauses (c) and (q) thereof in their entirety to read as
follows:

(c) (i) with respect to Accounts owing by Oncor Electric Delivery Company LLC,
when aggregated with other Accounts owing by Oncor Electric Delivery Company
LLC, it exceeds 25% of the aggregate Eligible Accounts (or such higher
percentage as Required Lenders may establish for Oncor Electric Delivery Company
LLC from time to time) but ineligibility shall be limited to the extent of such
excess, and (ii) with respect to Accounts owing by any other Account Debtor,
when aggregated with other Accounts owing by such Account Debtor and its
Affiliates, it exceeds 20% of the aggregate Eligible Accounts (or such higher
percentage as Required Lenders may establish for such Account Debtor from time
to time) but ineligibility shall be limited to the extent of such excess;

 

5



--------------------------------------------------------------------------------

(q) unless otherwise agreed to by Supermajority Lenders, it arises under a
contract for performance of services for which the anticipated completion date
is more than 90 days from the commencement date; provided that any Account
arising from performance of services under such contract within the 90-day
period preceding the anticipated completion date therefor may be eligible if
such Account otherwise constitutes a U.S. Eligible Account; or

2.6 Amendment to Section 14.1.1. Clause (d)(ii)(B) of Section 14.1.1 of the Loan
Agreement shall be restated in its entirety to read as follows:

(B) amend the definitions of Pro Rata, Required Lenders, Supermajority Lenders
or Excess Availability,

2.7 Replacement of Schedules 1.1(a) and 1.1(b). Schedules 1.1(a) and 1.1(b) to
the Loan Agreement shall be restated in their entirety in the form of Schedules
1.1(a) and 1.1(b), respectively, to this Amendment.

Section 3. Conditions Precedent. The assignment and assumption contained in
Section 1 hereof and the amendments contained in Section 2 hereof are subject to
the satisfaction of each of the following conditions precedent (the date on
which all such conditions are satisfied, the “First Amendment Effective Date”):

3.1 First Amendment. Agent shall have received counterparts of this Amendment
executed on behalf of Agent and each Borrower, Guarantor and Lender (including
each Additional Lender).

3.2 Representations and Warranties. The representations and warranties of each
Obligor contained in the Loan Agreement (as amended hereby), this Amendment and
the other Loan Documents shall be true and correct in all material respects
(except to the extent that any representation and warranty is qualified by
materiality in which case it shall be true and correct in all respects) on and
as of the date hereof (except for representations and warranties that expressly
relate to an earlier date in which case such representations and warranties
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified by materiality in which case
it shall be true and correct in all respects) as of such earlier date).

3.3 No Defaults. No Default or Event of Default shall have occurred and be
continuing.

Section 4. Representations and Warranties. To induce Lenders and Agent to enter
into this Amendment, each Obligor hereby represents and warrants to Lenders and
Agent as follows:

4.1 Loan Document Representations and Warranties. Each representation and
warranty of such Obligor contained in the Loan Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent
that any such representation and warranty is qualified by materiality in which
case it shall be true and correct in all respects) on the date hereof (except
for representations and warranties that expressly relate to an earlier date in
which case such representations and warranties shall be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality in which case it shall be true and correct
in all respects) as of such earlier date).

 

6



--------------------------------------------------------------------------------

4.2 Power and Authority; No Contravention; Authorizations and Approvals. The
execution, delivery and performance by such Obligor of this Amendment are within
such Obligor’s organizational powers, have been duly authorized by all necessary
organizational action on the part of such Obligor, require no action by or in
respect of, or filing with, any Governmental Authority except actions by, and
notices to or filings with, Governmental Authorities (including, without
limitation, the SEC) that may be required in the Ordinary Course of Business
from time to time or that may be required to comply with the express
requirements of the Loan Documents and do not violate any provision of
Applicable Law in any material respect or contravene the terms of any Organic
Document binding upon such Obligor.

4.3 Enforceable Obligations. This Amendment is a legal, valid and binding
obligation of such Obligor enforceable in accordance with its terms, except as
enforceability may be limited by any applicable Debtor Relief Laws or general
principles of equity.

Section 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents. All of the terms and provisions of the Loan
Agreement and the other Loan Documents shall, except as amended and modified
hereby, remain in full force and effect and are hereby ratified and affirmed by
the Obligors. The amendments contemplated hereby shall not limit or impair any
Liens securing the Obligations, which Liens are hereby ratified and affirmed by
the Obligors. This Amendment is a Loan Document.

5.2 Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under Section 5.10 of the Loan Agreement and agrees that
such Guarantor continues to unconditionally and irrevocably guarantee the prompt
payment and performance of the Obligations thereunder.

5.3 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.4 Legal Expenses. As provided in Section 3.4 of the Loan Agreement, Borrowers
hereby agree to pay on demand all reasonable fees and expenses of counsel to
Agent incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

5.5 Counterparts; Execution. This Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Amendment until all Borrowers, all Guarantors, all Lenders
(including the Additional Lenders) and Agent have executed a counterpart.
Facsimiles or other electronic transmissions (e.g., .pdf) shall be effective as
originals.

 

7



--------------------------------------------------------------------------------

5.6 Entire Agreement. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

5.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.8 Governing Law. This Amendment shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to federal laws relating to national banks).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers effective as of the date and
year first above written.

 

U.S. BORROWERS: WILLBROS UNITED STATES HOLDINGS, INC., a Delaware Corporation
BEMIS, LLC, a Vermont Limited Liability Company CHAPMAN CONSTRUCTION CO., L.P.,
a Texas Limited Partnership CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas
Corporation CONSTRUCTION & TURNAROUND SERVICES, L.L.C., an Oklahoma Limited
Liability Company

HALPIN LINE CONSTRUCTION LLC, a New York Limited Liability Company

HAWKEYE, LLC, a New York Limited Liability Company

LINEAL INDUSTRIES, INC., a Pennsylvania Corporation

PREMIER UTILITY SERVICES, LLC, a New York Limited Liability Company PREMIER WEST
COAST SERVICES, INC., an Oklahoma Corporation TRAFFORD CORPORATION, a
Pennsylvania Corporation

UTILX CORPORATION, a Delaware Corporation

WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware Limited Liability Company

WILLBROS CONSTRUCTION CALIFORNIA (U.S.), INC., a Delaware Corporation WILLBROS
DOWNSTREAM OF OKLAHOMA, INC., an Oklahoma Corporation WILLBROS DOWNSTREAM, LLC,
an Oklahoma Limited Liability Company WILLBROS ENGINEERING CALIFORNIA (U.S.),
INC., a Delaware Corporation WILLBROS ENGINEERS (U.S.), LLC, a Delaware Limited
Liability Corporation WILLBROS ENGINEERS, LLC, a Louisiana Limited Liability
Company        

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware Limited Liability Company
WILLBROS MANAGEMENT SERVICES, LLC, a Delaware Limited Liability Company WILLBROS
PROJECT SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS T&D
SERVICES, LLC, a Delaware Limited Liability Company

By: /s/ Richard W. Russler                                             

Name: Richard W. Russler

Title: Treasurer of each of the above listed entities

CANADIAN BORROWER:

WILLBROS CONSTRUCTION SERVICES (CANADA), L.P., an Alberta Limited Partnership,
by its General Partner, WILLBROS (CANADA) GP I LIMITED

By: /s/ Richard W. Russler                                             

Name: Richard W. Russler

Title: Treasurer

U.S. FACILITY GUARANTORS:

WILLBROS GROUP, INC., a Delaware Corporation WILLBROS MIDSTREAM SERVICES (U.S.),
LLC, a Delaware Limited Liability Company WILLBROS REFINERY AND MAINTENANCE
SERVICES (U.S.), LLC, a Delaware Limited Liability Company WILLBROS UTILITY T&D
HOLDINGS, LLC, a Delaware Limited Liability Company CHAPMAN HOLDING CO., INC., a
Nevada Corporation WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC, a Delaware
Limited Liability Company SKIBECK PIPELINE COMPANY, INC., a New York Corporation
UTILX OVERSEAS HOLDINGS, INC., a Delaware Corporation

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

 

By: /s/ Richard W. Russler                                             

Name: Richard W. Russler

Title: Treasurer of each of the above listed entities

CANADIAN FACILITY GUARANTORS

WILLBROS CANADA HOLDINGS ULC, a British Columbia Unlimited Liability Company
WILLBROS (CANADA) GP I LIMITED, a British Columbia Corporation WILLBROS (CANADA)
GP III LIMITED, a British Columbia Corporation WILLBROS (CANADA) GP IV LIMITED,
a British Columbia Corporation WILLBROS (CANADA) GP V LIMITED,
a British Columbia Corporation 0795781 B.C. LTD., a British Columbia Corporation
P/L EQUIPMENT LP, an Alberta Limited Partnership, by its General Partner,
0795781 B.C. LTD. WILLBROS FACILITIES & TANKS (CANADA) LP, an Alberta Limited
Partnership, by its General Partner, WILLBROS (CANADA) GP IV LIMITED WILLBROS
PSS MIDSTREAM (CANADA) LP, an Alberta Limited Partnership, by its General
Partner, WILLBROS (CANADA) GP V LIMITED

By: /s/ Richard W. Russler                                             

Name: Richard W. Russler

Title: Treasurer of each of the above listed entities

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender and U.S. Issuing Bank

By: /s/ Laura K. Wieland                                             

Name: Laura K. Wieland

Title: Vice President

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE

CORP., as a U.S. Lender

By: /s/ illegible                                                             

Title: Senior Vice President

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its

Canada branch), as a Canadian Lender

By: /s/ Medina Sales De Andrade                                 

Title: Vice President

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a U.S. Lender

By: /s/  illegible                                                              
         

Title: Authorized Signatory

Address:

2450 Colorado Ave.

Suite 3000W

Santa Monica, CA 90404

Attn: Loan Portfolio Manager - Willbros                           

Telecopy: (866) 615-7803                                                    

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a U.S. Lender and a Canadian Lender

By: /s/  illegible                                                              
         

Title: Senior Vice President

Address:

200 Crescent Court

Suite 850

Dallas, Texas 75201

Attn: Chris Jensen                      
                                            

Telecopy: 214-468-9218                                                        

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA, as a Canadian Lender

By:   Domenic Cosentino                                                 

Title: Vice President, Wells Fargo Capital Finance

Corporation Canada

By:                                                                        

Title:                                                                      

Address:

40 King St. W., Suite 2500                                                  

Toronto, Ontario

M5H 3Y2

Attn:                                                                       

Telecopy:                                                              

 

[Signature Page]

FIRST AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

to

Loan, Security and Guaranty Agreement

CANADIAN REVOLVER COMMITMENTS

 

Canadian Lender

   Canadian Revolver Commitment  

Bank of America, N.A. (acting through its Canada branch)

   $ 15,000,000   

Wells Fargo Capital Finance Corporation Canada

   $ 5,833,333   

SunTrust Bank

   $ 4,166,667      

 

 

 

Total

   $ 25,000,000      

 

 

 

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

to

Loan, Security and Guaranty Agreement

U.S. REVOLVER COMMITMENTS

 

U.S. Lender

   U.S. Revolver Commitment  

Bank of America, N.A.

   $ 40,000,000   

Capital One Leverage Finance Corp.

   $ 35,000,000   

Wells Fargo Bank, National Association

   $ 29,166,667   

SunTrust Bank

   $ 20,833,333      

 

 

 

Total

   $ 125,000,000      

 

 

 

 

Schedule 1.1(b)